AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                              It

                                    UNITED STATES DISTRICT COUR                                                         SEP 1 9 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                                       --------
                                                                                                                   CLERI<. U.S. DISTRICT COURT
                                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                     United States of America                              JUDGMENT IN                         €RIMINAL CASE             DEPUTY
                                                                           (For Offenses Committed On or After November 1, 1987)
                                      V.


               Severiano De La Trinidad-Romero                             Case Number: 3: 19-mj-23850

                                                                          Jeremy Delicino
                                                                          Defendant's Attorney


REGISTRATION NO. 54556208

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                           ------=-------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count( s)
                                                        -------------------
 • Count(s)
            ------------------
                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a tenn of:
                                                                                       /       .           \
                                                                                           '       '   (   J   ...
                                D TIME SERVED                                ( _ 1_,_'/_\_._,_ _
                                                                          ____                                        days

  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all prope1ty and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Comt recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, September 19, 2019
                                                                         Date of Imposition of Sentence


 Received
               ---------
               DUSM                                                       ONORABLE F. A. GOSSETT III
                                                                         UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                         3:19-mj-23850
